DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In claim 1,
  -line 5, “the” before “lighting load” should be changed to –in a --;
-lines 9 and 13, respectively, “the” before “illumination” should be changed to –an--;
-In claim 13,
   -line 5, “the” before “control circuitry” should be changed to –a--;
-line 6, “the” before “lighting load” should be changed to –a--;
-lines 13 and 18, respectively, “the” before “illumination” should be changed to –an--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a lighting load control apparatus having, inter alia, “…a second actuator extending through the faceplate to provide a second input signal to the control circuitry, the second input signal to cause the control circuitry to cause a reversible, continuous, variation in the intensity of the illumination provided by the lighting load in proportion to an input provided to the second actuator: and a third actuator extending through the faceplate to provide a third input signal to the control circuitry, the third input signal to cause the control circuitry to cause a reversible, continuous, variation in the color temperature of the illumination provided by the lighting load in proportion to an input provided to the third actuator” (claim 1) or “…the slider slot including: a first slot portion to provide a binary input signal to the control circuitry, the binary input signal to cause the control circuitry to cause a transition the lighting load between an ON operating state and an OFF operating state; and a second slot portion to provide a variable input signal to the control circuitry; a rotatable slider knob, the rotatable slider knob selectively rotatable between a first position and a second position; wherein, responsive to detection of the rotatable slider knob in the first position, the variable input signal to cause the control circuitry to selectively cause a reversible, continuous, variation in the intensity of the illumination provided by the lighting load in proportion to an position of the rotatable slider knob in the second slot portion of the slider slot; and 2816-00092-P2 CT3PATENT wherein, responsive to detection of the rotatable slider knob in the second position, the variable input signal to cause the control circuitry to selectively cause a reversible, continuous, variation in the color temperature of the illumination provided by the lighting load in proportion to a position of the rotatable slider knob in the second slot portion of the slider slot” (claim 13). The remaining claims 2-12 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Altonen et al., Pub. No. 2011/0162946; Dimberg et al., Pub. No. 2017/0280534.
None of the above documents discloses the lighting load apparatus as recited.

                                                      Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844